Citation Nr: 1532967	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) of the RO in May 2010 and at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of each hearing is of record.

When this case was last before the Board in October 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that his low back, bilateral leg, and bilateral ankle disorders are related to injuries sustained on active duty.  At a May 2010 DRO hearing, the Veteran reported low back problems since he fell down a flight of steps and bilateral ankle problems since twisting them in service.  He stated that he has problems with his legs secondary to a low back disability.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the most recent October 2014 remand, the Board ordered further development to determine whether any of the Veteran's low back, ankle, and leg disabilities present during the period of the claim were etiologically related to service.  As discussed below, the Board finds the December 2014 and January 2015 VA examination reports inadequate for adjudicative purposes.   

Back Disability

Pursuant to an October 2014 Board remand, the Veteran was afforded another VA examination in December 2014.  The VA examiner indicated review of the claims file, recounted a 1976 low back injury diagnosed as a strain and 1986 and 1989 laminectomies related to occupational injuries, and rendered current diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted that the Veteran reported continual low back pain since a 1976 in-service injury and chiropractic care soon after separation from service.  The examiner commented that, "no medical evidence is available to establish this until he reportedly reinjured his back post service."  The VA examiner opined that there was insufficient medical evidence to establish chronicity of a low back disorder in service or continuity of symptoms until the 1986 injury; therefore, the Veteran's arthritis and intervertebral disc syndrome were less likely than not related to active service.  The examiner explained that the Veteran's back disability was less likely than not related to service because he returned to normal duties after his 1976 back injury, did not report any back abnormalities upon separation from service, and there was no medical evidence to establish that the Veteran had low back pain after service until his occupational injuries in 1986 and 1989.  

The Board finds the December 2014 VA examination report inadequate because the VA examiner failed to provide an opinion with adequate rationale that accounted for the Veteran's competent lay statements of back pain ever since a 1976 in-service injury in the opinion that there was no evidence to establish continuity of symptoms before the 1986 injury.  

Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Bilateral Leg Disability

In a December 2014 VA examination, the Veteran reported constant pain and numbness down both legs that increased with prolonged sitting, standing, or weight-bearing and that he fell down once or twice a month due to leg weakness.  The examiner found normal strength in hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, with 2+ deep tendon reflexes bilaterally, and decreased light touch sensation in the lower legs, ankles, and feet.  The examiner indicated that the Veteran did not have lumbar radiculopathy.  The examiner did not provide an opinion.

The Board notes that the Veteran's bilateral leg claim is inextricably intertwined with the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for a bilateral leg disability is remanded along with the claim for service connection for a back disability.



Bilateral Ankle Disability

In a December 2014 VA examination report, the examiner noted the Veteran's in-service history of bilateral ankle sprains in 1976, reported reoccurring ankle sprains over the years, and 2014 diagnoses of osteoarthritis of the ankles.  The examiner indicated review of the claims file, to specifically include the Veteran's lay statements, and opined that the bilateral ankle arthritis was less likely than not related to service because there was no evidence of chronicity since there was no documentation of medical treatment for ankle problems for at least ten years after separation from service.  The examiner explained that current X-ray findings indicated arthritis was related to aging or was post-traumatic, but the lack of available evidence to confirm chronicity made it less likely than not related to service.   

The Board finds the December 2014 VA examination report inadequate because the VA examiner did not account for the Veteran's statements of recurring ankle sprains and pain since his in-service injuries when finding no evidence of chronicity.  Further, the examiner provided no opinion with regards to direct service connection.  

Therefore, the originating agency should arrange for additional VA examinations to determine the etiology of any back, bilateral ankle, and bilateral leg disabilities present during the period of the claims.

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from June 2014 to the present.
 
Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from June 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back, leg, and ankle disorders present during the period of the claims.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each back, leg and ankle disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's arthritis of the back or intervertebral disc syndrome is directly related to his in-service injury.  The examiner is directed to specifically address the Veteran's statements that he had back pain in service that continued ever since.

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's bilateral ankle disability is directly related to his in-service injuries.  The examiner is directed to specifically address the Veteran's statements that he had bilateral ankle pain in service that continued ever since.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




